EXHIBIT 32.2 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley act of 2002 In connection with the Quarterly Report of GMS Capital Corp. (the “Company”) on Form 10–Q for the period ended September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, George Metrakos, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes–Oxley Act of 2002, to the best of his knowledge, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ George Metrakos George Metrakos Principal Financial and Accounting Officer Dated: November 1, 2010
